DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

This application contains claims directed to the following patentably distinct species:

Species l: the species of claim 6, wherein the cathode comprises NaTi2(PO4)3.

Species lI: the species of claim 7, wherein the cathode comprises Na2V6O16.

Species lII: the species of claim 8, wherein the cathode comprises Na2FeP2O7.

Species lV: the species of claim 9, wherein the cathode comprises MnO2.

Species V: the species of claim 10, wherein the cathode comprises Na0.44MnO2.

Species Vl: the species of claim 11, wherein the cathode comprises Na3V2(PO4)3.

Species VIl: the species of claim 12, wherein the cathode comprises NaVPO4F.

Species VIIl: the species of claim 13, wherein the cathode comprises CuHCF.

Species lX: the species of claim 14, wherein the cathode comprises NiHCF.

Species X: the species of claim 15, wherein the cathode is a hydrogen-evolution electrode.

Species XI: the species of claim 16, wherein the cathode is an oxygen reduction electrode.

The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
the prior art applicable to one invention would not likely be applicable to another invention. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Ms. Michelle Manning on 03/07/2022 a provisional election was made without traverse to prosecute the invention of species I, claim 6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-16 are 
IDS

Some foreign references could not be considered because of English translations not being available. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US pre-grant patent publication no. US 2016/0254512 (hereinafter called Yin), and as evidenced by Chinese patent application publication no. CN 105772044 (hereinafter called Fan). 



Yin does not disclose that the anode is able to store chloride ions by oxidizing the bismuth to BiOCl. However, it was known in the art that a bismuth anode is able to store chloride ions by oxidizing the bismuth to BiOCl. For example, Fan provides evidence that a bismuth anode is able to store chloride ions by oxidizing the bismuth to BiOCl (see Abstract). 

Allowable Subject Matter 

Claims 2-6 are objected to as being dependent upon the rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims.

Reasons for Allowable Subject Matter
The prior art of record does not teach the invention of claim 2 as a whole, including the limitation that the bismuth is a porous nanocrystalline bismuth foam comprising pore walls that define pores, and further wherein the pore walls comprise crystalline bismuth dendrites.  
The prior art of record does not teach the invention of claim 3 as a whole, including the limitation that the cathode is a sodium-storage electrode and the electrolyte solution in contact with the cathode comprises sodium ions. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan A. Van can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SALIL JAIN/Examiner, Art Unit 1795